United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1512
                                   ___________

John C. Skinner,                      *
                                      *
             Appellant,               *
                                      * Appeal from the United States
       v.                             * District Court for the
                                      * Western District of Missouri.
State of Missouri; Jeremiah W. Nixon, *
                                      * [UNPUBLISHED]
             Appellees.               *
                                 ___________

                             Submitted: February 1, 2007
                                Filed: February 5, 2007
                                 ___________

Before WOLLMAN, MURPHY, and BYE, Circuit Judges.
                         ___________

PER CURIAM.

       Missouri inmate John C. Skinner appeals from the district court’s1 28 U.S.C.
§ 1915A order dismissing his 42 U.S.C. § 1983 complaint against the State of
Missouri and the Attorney General of Missouri, Jeremiah Nixon. Having carefully
reviewed the record de novo, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam), we agree with the court that Skinner’s challenge to the confiscation of


      1
       The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri, adopting the report and recommendation of the
Honorable William A. Knox, United States Magistrate Judge for the Western District
of Missouri.
money in his inmate account pursuant to the Missouri Incarceration Reimbursement
Act (MIRA) does not rise to the level of a constitutional violation. See Hudson v.
Palmer, 468 U.S. 517, 533 (1984) (intentional deprivation of property does not violate
due process when meaningful post-deprivation remedy is available). Finally, we
conclude the court did not abuse its discretion in denying Skinner appointment of
counsel. See Stevens v. Redwing, 146 F.3d 538, 546 (8th Cir. 1998).

      Accordingly, we affirm. See 8th Cir. R. 47A(a).
                     ______________________________




                                         -2-